I concur in the affirmance of the judgment in this case with some reluctance, in view of the fact that I feel that the risk is severable in this case, and that the law as laid down in the case of Coleman  Co. v. Insurance Co., *Page 232 49 Ohio St. 310, 31 N.E. 279, 16 L.R.A., 174, 34 Am. St. Rep., 565, is the better law. However, being of the opinion that the case of Germania Fire Ins. Co. v. Schild, 69 Ohio St. 136,68 N.E. 706, 100 Am. St. Rep., 663, in effect overrules the case ofColeman v. Insurance Co., I concur in the decision.